 



Exhibit 10.1
DESCRIPTION OF THE MATERIAL TERMS OF
THE 2007 BONUS PROGRAM FOR MIVA, INC.
     The 2007 Bonus Program (the “Bonus Program”) provides for the payment of
cash bonuses to employees of the Company and its subsidiaries, including the
Company’s currently employed named executive officers (the “NEOs,” as
anticipated to be named in the Company’s 2007 proxy statement). Bonus payouts to
the NEOs under the Bonus Program are based on achievement of adjusted EBITDA and
cash target objectives for the fiscal year ended December 31, 2007. Adjusted
EBITDA is defined as earnings before interest, income taxes, depreciation, and
amortization, less other expenses.
     The following table sets forth the threshold, target, and maximum amounts
for which an NEO is eligible under the Bonus Program:

                      Executive Officer   Position Threshold/Target Maximum
Peter Corrao
  Chief Executive Officer   $ 320,000     $ 640,000  
Sebastian Bishop
  President and Chief Marketing Officer   $ 232,320     $ 464,640  
Lowell W. Robinson
  Chief Financial Officer and Chief Administrative Officer   $ 210,000     $
420,000  
John Pisaris
  General Counsel   $ 137,500     $ 275,000  

     Any bonus payouts to NEOs will be made on an annual basis. In the event of
a change of control, the adjusted EBITDA and cash target objectives will be
deemed to be met for the NEOs, and each NEO’s Target Bonus for the full year
will be paid upon consummation of the change of control.
     For NEOs with employment contracts containing provisions for termination
for “good reason” or termination by the Company “without cause,” upon separation
of employment for either of those reasons, the executive will receive an amount
equal to their Target Bonus, pro-rated for the amount of time employed by the
Company in fiscal 2007, increased or decreased pursuant to actual performance
versus targeted performance in the Bonus Program measured as of the end of the
calendar month in the month preceding the termination date.

 